PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/594,902
Filing Date: 7 Oct 2019
Appellant(s): Gunn et al.



__________________
Bret E. Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/21/21

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

(1A) Claims 21-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
(1B) Claims 21-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The biological deposit portion of the enablement rejection (see Final Action, 10/30/20, starting on page 17 to the top of page 20) is hereby withdrawn; however the enablement portion, as set forth in the analysis of the Wands factors (see pages 20-26 of the Final Action) is being maintained.
(2) Response to Argument
(2A) Lack of Written Description
On pages 5-11 of the Appeal, Appellant argues the specification as filed is sufficient for purposes of written description by highlighting paragraphs, examples and/or figures which provide generalized teachings regarding inflammatory conditions, and pathogens including bacteria, viruses, protozoans, worms, and fungi. However, this argument is not persuasive because paragraphs 17, 33, 65, 173, 267; Examples 12, 15, 16; and/or Figures 49-52 do not describe any particular structure(s) required by the pathogenic E. coli strain to maintain the functional ability to treat ulcerative colitis (i.e. there is no disclosed structure-function correlation); and do not describe a sufficient number and variety of representative species (i.e. examples/strains) within the claimed genus to constitute possession thereof. For example, as set forth in the Final Office Action, there was only one “antigenic formulation” comprising only one E. coli isolate obtained from a human with an infection in the colon, but neither the antigenic formulation nor the isolate was otherwise described and thus cannot be representative of the full scope and variety of the claimed genus since these critical details are missing from the disclosure as filed. 
Accordingly, it remains the Examiner’s position, that Appellant is not in possession of the claimed genus because even one of skill in the art would not conclude that the one, poorly-described E. coli isolate, which was both pathogenic in a human colon (i.e. capable of causing an infection while alive) and therapeutic for treating Crohn’s disease (i.e. capable of treating a non-infectious disease after being killed), is sufficiently representative of the breadth of the genus claimed since (1) there no disclosed, or art-recognized, structure-function correlations between being pathogenic while alive and being therapeutic while dead; (2) there are no relevant, identifying characteristics of the E. coli isolate, such as a structure, or a physical, or chemical property, to reliably predict the therapeutic properties of any other E. coli isolate based merely on the observation that an isolate was pathogenic in a human colon; and/or (3) there are an insufficient number and diversity of “species” (i.e. examples) which would be recognized as representative of the breadth and variety of the claimed genus.  
Therefore, recitation of function alone (i.e. the ability of an antigenic formulation comprising a killed, whole-cell E. coli isolate to treat ulcerative colitis) is not sufficient to reasonably predict the necessary structures of the claimed invention (i.e. the structural requirements of the administered antigenic formulation, in general, and the E. coli isolate, specifically, remain unknown). Consequently, even a person skilled in the art, at the time the application was filed, would not have recognized that the inventors were in possession of the genus, in view of the disclosure of the application as filed. Nevertheless, for the sake of completeness, it is also noted:
With regards to Examples 12, 15, and 16, and Figures 49-52 (corresponding to Example 16) there was only one antigenic formulation comprising only one E. coli isolate and neither the isolate nor the formulation are sufficiently described in any of these examples or figures.  Indeed, the lengthy specification never actually identifies what was in the antigenic formulation administered to any patient (or animal model) having any irritable bowel related condition (i.e. Crohn’s or ulcerative colitis) and thus, it remains the Examiner’s position that the antigenic formulation, in general, and the E. coli isolate, specifically, are not sufficiently described to constitute possession of the claimed genus.
With regards to paragraph 544 and the statement ““Treatment of mice with antigenic compositions derived from E. coli has a therapeutic benefit after colitis was induced” (see Appeal, page 7); it is noted that “antigenic compositions derived from E. coli” are not necessarily the same as “...an antigenic formulation comprising whole killed Escherichia coli (E. coli) cells” as currently claimed, further supporting the lack of sufficient details regarding what was actually used to treat any patients or animals models for the disease condition(s) claimed. 
With regards to paragraph 267, the specification states “... Thus, each bacterial species (e.g., Escherichia coli) has numerous strains (or serotypes), which may differ in their ability to cause infection or differ in their ability to cause infection in a particular organ/site. Certain strains of Escherichia coli are more likely to cause gastrointestinal infection/diarrhea, including enterotoxigenic E. coli (ETEC), enteropathogenic E. coli (EPEC), enterohemorrhagic E. coli (EHEC), Shiga toxin-producing E. coli (STEC), enteroaggregative E. coli (EAEC), enteroinvasive E. coli (EIEC) and diffuse adhering E. coli (DAEC)...” (emphasis added) which also supports the Examiner’s position regarding the expected structural and functional diversity of E. coli isolates, even those that are pathogenic in the colon, but paragraph 267 does not provide the necessary structure-function correlation(s) and does not provide any relevant, identifying characteristics for pathogenic E. coli isolates that would also be expected to be therapeutic for treating ulcerative colitis after being killed by, for example, an unlimited number of means (e.g. heat, formaldehyde, phenol, antibiotics, UV-radiation, would reasonably expect there to be structural differences between living and dead bacterial cells, and would reasonably expect structural differences among dead bacterial cells killed by different methods, as evidenced by, for example, the instant specification (i.e. see Examples 5C-5D, Figures 20-21 and [0458-0459, 0467-0468], elaborated below); but, without a structure-function correlation; and without relevant, identifying characteristics; and without a representative number and variety of described species that same skilled artisan would not be able to envision which of those structures predictably correlate to the functional properties that facilitate pathogenic properties while alive, yet therapeutic properties while dead because the use of killed microbes for treating ulcerative colitis is still under development and would not be considered a mature art, as evidenced by, for example, both the disclosure (elaborated in the next paragraph) and the state of the art, for example, see Sham et al. 2018 and Kalyan et al. 2020 (both of record and elaborated below).
Consistently, other paragraphs throughout the instant specification also support the invention is within an emerging and unpredictable technology (i.e. is not in a mature field or art), and/or that the invention is characterized by factors not reasonably predictable or known to one of skill in the art. For example, [0017] states “The understanding of inflammatory bowel disease is evolving, but is as yet incomplete in many respects”; and [0020] states “...such as IBD and arthritis, are very common, but remain difficult to treat”.  In addition, Example 5B, Figure 18, and [0450-0451], state and demonstrate that “... the effects of the therapies are not general and are, in fact, specific for a particular organ site...”(i.e. comparing therapeutic outcomes for two antigenic formulations containing different whole-cell killed bacteria). Likewise, Examples 5C-5D, Figures 20-21, and [0458-0459, 0467-0468] demonstrate that the manner in which the bacteria is killed affects its corresponding functional properties in an unpredictable and inconsistent way (i.e. comparing therapeutic properties of antigenic formulations having either heat-inactivated whole-cell bacteria or phenol-inactivated whole-cell bacteria wherein data trends reversed between days 9 and 16; see bars, with and without asterisks, in Figure 20B; and comparing antigenic formulations containing heat, irradiation, or phenol killed whole-cell bacteria yielding measurable differences in properties; see bars, with and without asterisks, in Figure 21B). However, in all cases there are no structure-function correlations and no relevant structural characteristics identified; and consequently, even a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the genus as claimed in view of the disclosure of the application as filed. 
On pages 7-8 of the Appeal, Appellant argues that the Examiner’s conclusion(s) in an earlier-made Double Patenting Rejection supports Appellant’s position that one skilled in the art would conclude the inventor had possession of the now claimed invention (i.e. referring to point 11, page 17, of the non-final Office Action, filed 03/25/20). This argument is not persuasive because (1) each statue is separate and distinct; (2) there are many issues raised in the written description rejection other than the distinction between treating Crohn’s disease and treating ulcerative colitis; and (3) it does not provide a nexus between an E. coli isolate being able to cause an infection in a human colon while its alive but, after being killed, also being therapeutic for a non-E. coli isolate as representative of the breadth of the genus claimed since the disclosure as filed (1) lacks the necessary structure-function correlation(s); (2) lacks a sufficient number and variety of species; and (3) lacks relevant, identifying characteristics to reliably predict the therapeutic properties of any other E. coli isolate based solely on the observation that it was pathogenic in a human colon. 
One pages 8-9 of the Appeal, Appellant describes what an artisan would know circa 2018-2020. This is not persuasive because, to satisfy the written description requirement, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, as of the filing date sought, and Appellant’s application claims priority to 2010. Nevertheless, both pieces of art, proffered by Appellant, support the Examiner’s position. For example, Sham (2018) concludes “Collectively, this work demonstrates for the first time that strategically activating immune function rather than suppressing it, not only does not worsen colitis induced-damage, but may lead to an objective reduction in UC disease pathology”; see conclusion section of abstract. In addition, Kalyan (2020) teaches “Collectively, the studies presented suggest that the choice of microbe used to formulate an immune modulator may play an important role in appropriately directing innate immune effector cells to the site of disease” (see page 8) and concludes “The therapeutic potential of trained innate immunity has yet to be fully realized ... Further research is now needed to fully elucidate the detailed immunological mechanisms of the organ specific innate immune response to microbial threat and its therapeutic application” (see page 10; all emphases added). Therefore, the use of antigenic formulations comprising killed, whole-cell, infectious microbes to treat disease conditions that are not caused by microbes (i.e. ulcerative colitis is not an infectious disease), was still under development in 2020 and consequently, would not have been considered a mature field in 2010, the year to which Appellant claims priority.
On page 9 of the Appeal, Appellant argues data from another isolate (e.g. isolated from a prostate infection) also treated Crohn’s disease (i.e. is not ulcerative colitis) and thus no particular strain of E. coli is required. This argument is not persuasive because (1) the prostate is not part of the colon and/or (2) Appellant did not provide relevant, identifying characteristics of this isolate, other than it was isolated from an infection in a prostrate. Therefore, there is no way to compare this isolate to the first isolate to potentially identify any common structures which might constitute relevant, identifying characteristics.  Accordingly, there is still no correlation, disclosed or art-recognized, between having the ability to cause an infectious condition while alive, yet also being therapeutic for a non-infectious condition once dead; and there are still no relevant, identifying characteristics of either of Appellant’s E. coli isolates, such as a structure, or a physical or chemical property, that would be sufficient to reliably predict the therapeutic properties of any other E. coli isolate based only on the observation that an isolate  was pathogenic when alive. In essence, regardless of where an isolate was pathogenic, the critical question remains, what are the structures the isolated E. coli isolate must have in order to be both infectious while alive and therapeutic for a non-infectious condition while dead?  Consequently, it remains the Examiner’s E. coli isolate is not sufficiently described, and thus is not representative of the breadth of the genus of methods claimed. Accordingly, Appellant is not in possession of the claimed genus.
Furthermore, Appellant’s argument that “no particular strain of E. coli is required” is not consistent with post-filing art published by Appellant. For example, Kaylan (2020; includes at least one inventor) states QBECO (i.e. a killed E. coli whole-cell formulation) is a manufactured proprietary formulation that is the property of Qu Biologics (see below with emphasis added), thereby supporting the uniqueness of this particular E. coli isolate, and consequently these statements both support the Examiner’s position that this particular E. coli strain does not represent the breadth and diversity of the genus claimed and rebut Appellant’s position that “no particular strain of E. coli is required” in 2010 because otherwise, why would anyone need to obtain this particular manufactured proprietary formulation containing this particular E. coli isolate from the author in 2020, if indeed all colonic pathogenic E. coli strains, killed in any manner that maintains whole cells, and suspended in as little as water, were even slightly expected to have the same functional properties and thus could be easily used for the same purpose?

    PNG
    media_image2.png
    222
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    712
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    65
    689
    media_image4.png
    Greyscale

Thus, it remains the Examiner’s position that Appellant is not in possession of the claimed genus because the antigenic formulation comprising Appellant’s E. coli isolate appears to have unique structures that may yield unique functional properties, but neither the formulation nor the isolate are sufficiently described in the specification, and thus are not representative of the breadth of the genus claimed.
On page 10 of the Appeal, Appellant argues the effectiveness of the treatment relies on the “immunological similarity” of pathogenic E. coli isolates (citing Lebeis; of record).  This argument is not persuasive because (1) Lebeis does not disclose a structure-function correlation between pathogenic E. coli found in the colon and functional properties necessary to treat ulcerative colitis; and/or (2) Appellant has not adequately described or demonstrated any particular “immunological similarity” among such pathogenic E. coli isolates (e.g. the phrase “immunological similarity” does not even appear in the lengthy specification); and/or (3) even the six, art-recognized, pathotypes of E. coli, found to cause infection in the colon, including enterotoxigenic E. coli (ETEC), enteropathogenic E. coli (EPEC), enterohemorrhagic E. coli (EHEC), Shiga toxin-producing E. coli (STEC), enteroaggregative E. coli (EAEC), enteroinvasive E. coli (EIEC) and diffuse adhering E. coli (DAEC) each have well-established, art-recognized “...unique features in their interaction with eukaryotic cell...” of the gut; see Figure 1 of 


    PNG
    media_image5.png
    514
    663
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    353
    967
    media_image6.png
    Greyscale

Thus, it remains the Examiner’s position that Appellant is not in possession of the genus claimed because (1) there is no disclosed, or art-recognized, structure-function correlation between being pathogenic while alive and being therapeutic while dead; (2) there is an insufficient number and variety of species described that would be considered representative of the breadth and variety of the genus; and/or (3) there is a lack of relevant, identifying characteristics to reliably predict the therapeutic properties E. coli isolate based exclusively on the observation that it was pathogenic in a human colon. It is also noted that Appellant has not even identified which of the six art-recognized pathotypes their unique isolate would be characterized as, which further supports the lack of the isolate’s description.
However, in contrast, the instant specification at [0139] states “Bacteria that are generally harmless, such as Escherichia coli, can cause infection in healthy subjects, with results ranging from mild to severe infection to death” and “Whether or not a bacterium is pathogenic (i.e. causes infection) depends to some extent on factors such as the route of entry and access to specific host cells, tissues, or organs; the intrinsic virulence of the bacterium; the amount of the bacteria present at the site of potential infection; or the health of the host animal...” and “...bacteria that are normally harmless can become pathogenic given favorable conditions for infection, and even the most virulent bacterium requires specific circumstances to cause infection” and “...endogenous species can cause infection outside of their ecological niche in regions of anatomical proximity, for example by contiguous spread. When this occurs, these normally harmless endogenous bacteria are considered pathogenic...” emphasis added; thereby supporting the Examiner’s position that immunological similarity, even if it were adequately described which the Examiner maintains it was not, would not be sufficient, without a corresponding structure-function correlation or relevant identifying characteristics, because of the expected plasticity and diversity of E. coli isolates as explicitly described by Appellant, and recognized by the art of record.
On page 10 of the Appeal, Appellant argues that additional components of the formulation are described, noting paragraphs 200 and 281. This argument is not does not specifically identify what was in the antigenic formulation used to treat Crohn’s disease in Examples 12 and 15 and/or in the mouse model of colitis in Example 16. Thus, there is no evidence that any particular combination of additional elements was envisioned at the time of filing.  For example, the specification loosely teaches the inclusion of generically claimed nucleic acid molecules, small molecules, peptides, peptide analogs, liposomes, adjuvants, pharmaceutically acceptable carriers, solvents, dispersion media, coatings, antibacterial agents, isotonic and absorption delaying agents, and/or supplementary active compounds (see [0200]) and/or phenol preservative, sodium chloride, brain heat infusion media, peptones, yeast extracts, agar, sheep blood, dextrose, sodium phosphate and “other media components” (see [0281]) and also non-steroidal anti-inflammatory drugs (NSAIDs), diclofenac potassium, diclofenac sodium, etodolac, indomethicin, ketorolac tromethamine, sulindac, tometin sodium, celecoxib, meloxicam, valdecoxib, floctafenine, mefenamic acid, nabumetone, meloxicam, piroxicam, tenoxicam, fenoprofen calcium, flubiprofen, ibuprofen, ketoprofen, naproxen, naproxen sodium, oxaprozin, tiaprofenic acid, acetylsalicylic acid, diflunisal, choline magnesium trisalicylate, choline salicylate, triethanolamine salicylate, COX1 inhibitors, COX2 inhibitors, and/or a variety of herbs and natural health products including but not limited to green tea, fish oil, vitamin D, antioxidant vitamins and minerals, B carotene, vitamin A, vitamin C, vitamin D, vitamin E, co-enzyme Q10, selenium, resveratrol, turmeric, bromelain, boswellia, feverfew, quercetin, ginger, rosemary, oregano, cayenne, clove, nutmeg, and/or willowbark (see [0220]), but does not teach what else was in the antigenic formulation used to treat either the patients having Crohn’s or the particular guidance on what else is in the antigenic formulation and thus does not provide adequate written description to constitute possession of the genus of methods that require administration of a therapeutic amount of the antigenic formulation sufficient to reduce or eliminate symptoms of ulcerative colitis in a human patient. 
On pages 10 and 11 of the Appeal, Appellant independently argues dependent claims 26 and 28 (identified as Group B); and independent claim 38 (identified as Group C), but uses the same arguments as addressed above. Therefore only new arguments will be addressed.  For example, on page 11 of the Appeal, Appellant argues that the treatment method in claim 38, follows the treatment regimen published many years later by Sham et al. 2018 (includes at least one of the inventors), and accordingly, this article shows Appellant was in possession of the invention. However, as noted earlier, Appellant’s application claims priority to 2010, therefore a treatment regime published for the first time in 2018, does not, contrary to Appellant’s assertions, show possession in 2010.  In fact, the Sham article supports the Examiner’s position because it concludes “Collectively, this work demonstrates for the first time that strategically activating immune function rather than suppressing it, not only does not worsen colitis induced-damage, but may lead to an objective reduction in UC disease pathology”; emphasis added, see conclusion section of abstract. Further, the article appears to report that the study described in the publication was done in accordance with protocols from 2017 (see pages 2-3 bridging section) also supporting Appellant was not in possession as early as 2010. Therefore, the Sham article supports the Examiner’s position that at the 
Accordingly, it remains the Examiner’s position that Appellant is not in possession of the claimed genus because one of skill in the art would not conclude that a single, poorly-described, antigenic formulation comprising a single, poorly-described, E. coli isolate, which was both pathogenic (i.e. infectious) in a human colon while alive and therapeutic for treating human patients having Crohn’s disease (i.e. a related, but distinct, non-infectious disease) after being killed, is sufficiently representative of the breadth and variety of the genus claimed based on (1) there is no disclosed, or art-recognized, structure-function correlation between being infectious (i.e. pathogenic) while alive and being therapeutic for an non-infectious condition while dead; (2) there is an insufficient number and variety of species disclosed, coupled to the expected, art-recognized diversity of colonic pathogenic E. coli isolates; and/or (3) there are no relevant, identifying characteristics of Appellant’s E. coli isolate to reliably predict the therapeutic properties of any other E. coli isolate based merely on the observation that it was pathogenic in a human colon. Consequently, it remains the Examiner’s position that a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the genus of methods claimed, in view of the disclosure of the application as filed, for the reasons set forth in the Final Office Action and reiterated above.
(2B) Lack of Enablement
On pages 12-17 of the Appeal, Appellant argues the claims are enabled and do not require novel biological material.  First, it is noted the Examiner is withdrawing the biological deposit portion of the rejection and thus all arguments pertaining to the 
Accordingly, it remains the Examiner’s position that a non-routine amount of experimentation would be required to practice the methods with a reasonable expectation of success. For example, because the specification does not provide a structure-function correlation; or a representative number and variety of species (i.e. examples) within the claimed genus; or relevant, identifying characteristics of the isolate per se, then, in order to confirm that any particular pathogenic E. coli isolate obtained from any other infected human colon, actually maintains the ability to treat ulcerative colitis (i.e. a non-infectious condition), after the isolate is killed by one or more distinct methods, and suspended in a solution containing zero, one, or more than one other structural elements, and thereby practice the invention as claimed, each individual antigenic formulation, containing each individual isolate, would need to be empirically tested because there is no means by which a skilled artisan can naturally acquire the isolate claimed by Appellant and no means by which a skilled artisan can even compare any newly isolated E. coli strain with any structural features of the one claimed by Appellant because the skilled artisan would not have access to the same patient with the same infection, based on the insufficient disclosure provided.  Therefore, each formulation having each isolate would need to be tested, and such experiments would require (A) making an antigenic formulation without any particular guidance on what else should be in the composition and/or what structural features of the E. coli isolate must be maintained despite killing; and (B) then testing such a vast number of options of pathogenic E. coli isolates, with an almost unlimited combination of other elements, in an equally vast number of subjects would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of undue experimentation. For example, “being pathogenic” would be relatively easy to determine (i.e. viable cells isolated from an infection), but simultaneously “being therapeutic” after being killed, which would naturally and necessarily change structures of the bacterial cell depending on how it was killed, would not be predictable based solely on its pathogenicity, and without any information about the necessary structures that would need to be maintained in the isolate and/or the necessary additional ingredients in the antigenic formulation, the skilled artisan would need to start from scratch and conduct undue, unguided, trial-and-error, non-routine amounts of experimentation to (1) figure out what needs to be in the antigenic formulation including by which methods to kill the isolate while retaining therapeutic functional properties; and (2) figure out if their particular formulation would indeed treat ulcerative colitis and thereby practice the methods of the invention as claimed. Therefore, undue experimentation would be required to practice the invention as claimed because inter alia there is insufficient guidance on what to put in the antigenic formulation except for killed, whole cell, pathogenic E. coli from a human colon, and there is no reasonable expectation of success that any particular pathogenic isolate from any other human colon would also be therapeutic for a non-infectious disease condition just because it was pathogenic prior to being killed. Accordingly, Appellant has not adequately disclosed how to make and use the invention, with a reasonable expectation of success, and without undue experimentation.
On pages 13-14 of the Appeal, Appellant argues data from the Declaration support Crohn’s disease can also be treated using E. coli isolated from an infection of the prostrate and that the placebo effect is unlikely to explain the effectiveness.  This argument is not persuasive because Appellant has not provided any identifying characteristics regarding this isolate (or the antigenic formulation that it was in) that would then yield any clues or guidance as to the structural features required for either the isolate or the antigenic formulation and thus has not provided support that the application (and/or Declaration) teach a skilled artisan how to make and use the invention with a reasonable expectation of success but without undue experimentation. In addition, the three patients were administered the same composition(s) but had three different outcomes (see summary paragraph on page 14) thus also supporting the unpredictability of using a killed infectious bacteria to treat a non-infectious disease condition. Therefore, even one of skill in this art, given its unpredictability and the lack of information provided by Appellant, would have to engage in a non-routine (i.e. undue) amount of experimentation to determine which of the numerous pathogenic E. coli isolates, from which other human colons, killed in which manner, and suspended in which antigenic formulations, and under what amounts and conditions, actually retain the ability to reduce or eliminate symptoms of ulcerative colitis in a human diagnosed with ulcerative colitis, and thereby make and use the methods of the invention as currently claimed, because an isolate’s ability to cause infection (i.e. its after the fact, which would require an undue amount of experimentation to thereby practice (i.e. make and use) the methods of the claimed invention, with a reasonable expectation of success.
Consequently, the specification does not teach the skilled artisan how to make and use the invention, without undue experimentation, because inter alia the specification does not disclose what is in the antigenic formulation and/or does not provide identifying characteristics for any E. coli isolate that is both pathogenic while living and therapeutic while dead. Therefore, even a skilled artisan would first need to partake in random trial-and-error testing of pathogenic E. coli isolates, each of which would be expected to have unique features (see Kaper et al. 2004, Figure 1, of record); and killed in one or more ways, each of which would be expected to generate structurally different cell structures corresponding to different functional properties (see instant specification at Figures 20-21); and then mixed and matched with other elements including generically claimed nucleic acid molecules, small molecules, peptides, peptide analogs, liposomes, adjuvants, pharmaceutically acceptable carriers, solvents, dispersion media, coatings, antibacterial agents, isotonic and absorption delaying agents, and/or supplementary active compounds, each of which would be expected to affect the properties of the administered formulation per se (see [0200, 0281]); in order to generate an antigenic formulation to even begin to experiment with any real subjects in need of treatment.  Consequently, it remains the Examiner’s position that undue experimentation is required to practice the invention as 
On pages 14-15 of the Appeal, Appellant argues pathogenic E. coli are known and readily available to the public.  The Examiner agrees and thus has withdrawn the biological deposit portion of the rejection.  However, none of these pathogenic E. coli were recognized as therapeutic since they are, by definition, pathogenic. Therefore, the ability to obtain a pathogenic strain of E. coli does not reduce the amount of experimentation required because a strain’s therapeutic properties, or lack thereof, are not predictable based on the strain’s pathogenic properties, and therefore the therapeutic properties, needed to practice the invention, must still be determined empirically with no reasonable expectation of success in view of the expected diversity of the E. coli strains in this developing (i.e. immature) technological field. Accordingly, undue experimentation is required to make and use the invention as claimed. Furthermore, Appellant’s argument that “no particular strain of E. coli is required” is not consistent with post-filing art published by Appellant. For example, Kaylan (2020) states QBECO (i.e. a killed E. coli whole-cell formulation; see above) is a manufactured proprietary formulation that is the property of Qu Biologics, thereby supporting the uniqueness of this particular E. coli isolate. 
On page 15 of the Appeal, Appellant argues there is no specific technical reason as to why an E. coli strain that is pathogenic in a human colon could not be used to practice the invention. This argument is not persuasive because (1) the standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the E. coli isolate, even a skilled artisan has to begin by guessing which pathogenic strains of the colon (for example which of the several hundred strains identified by Appellant as readily available to the public, see Appeal on page 15, which is only a small fraction of the total number of strains falling within the scope of the genus) might be therapeutic for ulcerative colitis, and then guessing by which method of killing might preserve the unknown and unidentified structures that are necessary for therapeutic properties, and then guessing which other elements (i.e. buffers, adjuvants, carriers, excipients, stabilizers, etc.) may be needed in the antigenic formulation. Thus, it remains the Examiner’s position that the disclosure does not teach the skilled artisan how to make and use the invention, with a reasonable expectation of success, and without undue experimentation. Nevertheless, in the interest of completeness, at least one specific technical reason as to why an E. coli strain that is pathogenic could/should not be used in a therapeutic method is found in art already supplied by Appellant, for example, see Kaper et al. 2004, Figure 1 caption, reproduced above which teaches that at least some of the E. coli strains encompassed by the claims are recognized for producing heat stable toxins (i.e. protein toxins not denatured by heat) and thus would not be expected to be therapeutic, but rather remain toxic, even after exposure to heat-treatments for killing bacteria. 
On page 16 of the Appeal, Appellant argues the specification states what else may be included in the antigenic formulation.  For reasons explained above for the the lengthy specification never actually identifies what is specifically in the particular antigenic formulation, and thus has not taught even a skilled artisan how to make and use the invention, with a reasonable expectation of success, and without undue experimentation.   Accordingly, the skilled artisan would first need to conduct an extensive (i.e. non-routine) amount of trial-and-error experimentation to even begin practicing methods for treating ulcerative colitis, because determining if an antigenic formulation works, must be done empirically, as set forth in the Final Office Action and reiterated above.
On page 16-18 of the Appeal, Appellant independently argues two other groupings of claims, but relies on the same arguments for group A claims; thus, only new arguments will be addressed herein. For example, Appellant is reminded that their application claims priority to 2010, but the post-dated filings were not published until 2018-2020. Consequently, the post-filings cannot be used to establish enablement for almost a decade earlier. Similar to the response under written description, both articles support the Examiner’s position that Appellant was not enabled circa 2010 and that the field was not “mature”, even in 2020. 
Accordingly, it remains the Examiner’s position that an undue amount of experimentation would be required to practice the methods, with a reasonable expectation of success, because each isolate from each and every source, would need to be empirically tested since (A) there is no means by which a skilled artisan can naturally obtain the isolate claimed by Appellant; and/or (B) there is no means by which a skilled artisan can even compare any newly isolated E. coli strain with any structural E. coli isolate has the ability to cause an infection (i.e. is pathogenic).  Consequently, undue experimentation is required to make and use the invention as claimed, with a reasonable expectation of success, as set forth in the Wands Factor analysis in the Final Office Action and reiterated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

Conferees:
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645        

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.